In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-631V
                                      Filed: July 5, 2017
                                        UNPUBLISHED


    DANIEL NEIMAN and ALLYSON F.
    NEIMAN, as parents and legal                             Special Processing Unit (SPU);
    representatives of their minor son,                      Attorneys’ Fees and Costs
    N.K.N.,

                        Petitioner,
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Elizabeth Martin Muldowney, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On June 19, 2015, petitioners filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioners alleged that their son suffered intussusception requiring surgical
intervention following receipt of a rotavirus vaccine. On October 31, 2016, the
undersigned issued a decision awarding compensation. (ECF No. 39.)


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 30, 2017, petitioners filed a motion for attorneys’ fees and costs. (ECF
No. 48.) Petitioners request attorneys’ fees in the amount of $35,418.90 and attorneys’
costs in the amount of $1,494.26, totaling $36,913.16 in attorneys’ fees and costs. (Id.
at 4.) Additionally, in compliance with General Order #9, petitioners filed a signed
statement and provided supporting invoices indicating that petitioners incurred
$3,315.50 in out-of-pocket expenses. Thus, the total amount requested is $40,228.66.

        On June 30, 2017, respondent filed a response to petitioners’ motion. (ECF No.
49.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

      On July 5, 2017, petitioners filed a reply. (ECF No. 50.) Petitioners reiterated the
reasonableness of the requested award based on the arguments advanced in the initial
fee application.

      The undersigned has reviewed the billing records submitted with petitioners’
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioners’ request, the undersigned
GRANTS petitioners’ motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $40,228.66 3 as follows:

            •    A lump sum of $36,913.16, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioners and petitioners’ counsel, Elizabeth Martin Muldowney,
                 Esq.; and

            •    A lump sum of $3,315.50, representing reimbursement for
                 petitioners’ costs, in the form of a check payable to petitioners.



3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3